DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action consists of three (3) election-of-species requirements and does not address the merits of the claims.  
Status of the Claims
In the Preliminary Amendment filed 19 December 2019, Applicant cancelled claims 1-5 and amended claims 6-9 and 11-14.  Claims 6-14 are pending.  
Election-of-Species Requirements
First, Applicant is required under 35 U.S.C. 121 to elect one species of product for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  As a courtesy, Applicant is referred to claims 6-8 and 12, which recite various species of product.  An example of a proper election is as follows: “Applicant elects paint as the species of product.”  Currently, no claim is generic in regard to species of product.
Second, Applicant is required under 35 U.S.C. 121 to elect one species of CMIT-decomposing compound for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  As a courtesy, Applicant is referred to claim 13, which recites various species of CMIT-decomposing compound.  An example of a proper election is as follows: “Applicant elects cysteine as the species of CMIT-decomposing compound.”  Currently, claim 10 is generic in regard to species of CMIT-decomposing compound.
Third, Applicant is required under 35 U.S.C. 121 to elect one species of further biocide for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held class of further biocide (e.g., a silver source) will likely not be considered adequate.  Rather, Applicant is required to elect a single compound or molecule for prosecution on the merits.  An example of a proper election is as follows: “Applicant elects 1,2-benzisothiazolin-3-one as the species of further biocide.”  Currently, claim 11 is generic in regard to species of further biocide.
There is an examination and search burden for the patentably distinct species identified above due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  Applicant is again reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (10:00 am – 6:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
14 September 2021


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611